Case: 21-10015      Document: 00516225616         Page: 1    Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 4, 2022
                                  No. 21-10015
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darrell Cordell Williams,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-195-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Darrell Cordell Williams was sentenced to 120 months in prison with
   three years of supervised release after pleading guilty to possessing a firearm
   after a felony conviction, in violation of 18 U.S.C. § 922(g). On appeal, he
   raises a claim regarding two conditions of supervised release and argues that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10015       Document: 00516225616          Page: 2   Date Filed: 03/04/2022




                                     No. 21-10015


   § 922(g) is unconstitutional because the Commerce Clause does not
   authorize its enactment.      The latter claim is foreclosed, as Williams
   acknowledges. See United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir.
   2013).
            The written judgment includes one condition of supervision providing
   that Williams must report to the probation office in the district where he is
   authorized to reside; another directs him to report to the probation office in
   the district to which he is released. He argues that the latter condition
   conflicts with the former and was not pronounced at sentencing. We agree
   with the Government that the district to which Williams is released and the
   district where he is authorized to reside are one and the same. The provisions
   in question correspond to a condition that the district court adopted at
   sentencing and do not conflict. See United States v. Diggles, 957 F.3d 551, 556-
   59 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020); United States v.
   Mireles, 471 F.3d 551, 557-59 (5th Cir. 2006). Accordingly, we AFFIRM.




                                          2